Dissenting Opinion by
Senior Judge Kalish :
I respectfully dissent. The Board found that because the employer designated the week at issue as a vacation week, the compensation authorities are bound by law to designate that week as the claimant’s vacation period. This is clearly in error.
The Board based this conclusion on 34 Pa. Code 65.91(b), which provides that when a plant or department-wide period is granted for vacation and vacation pay is payable to an individual, she shall not claim the period as a lay-off for her due to lack of work and that her vacation pay shall be assignable to some other period so as to obtain unemployment compensation for one vacation with vacation pay from another period.
Section 4(u) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §753 (u), provides that an employee is entitled to unemployment compensation for a vacation period even though he has agreed to the vacation period, unless the employer either directly or indirectly has paid for this vacation allowance.
In Eckenrode v. Unemployment Compensation Board of Review, 37 Pa. Commonwealth Ct. 458, 390 A.2d 886 (1978), these provisions have been interpreted to mean:
If the employer has allocated vacation pay to a period which may not properly be considered vacation time, that vacation pay may not be re*70lied upon at all to disqualify employees from receipt of unemployment compensation benefits for that period, and, absent any other reason for disqualification, that claimant would be entitled to full benefits.
Id. at 464, 390 A.2d at 889 (emphasis added). In such a situation, deductions under sections 4(u) and 404(d) cannot be applied.
Earlier, the court had said substantially the same thing in Piestrak Unemployment Compensation Case, Susquehanna Collieries Division v. Unemployment Compensation Board of Review, 404 Pa. 527, 172 A.2d 807 (1961), namely that section 4(u) must be interpreted as requiring an allocation of vacation pay to the actual vacation period. “[W]e find no justification in the statute or elsewhere nor is there for allocating vacation pay to a non-vacation period. ...” Id. at 536, 172 A.2d at 812.
In Dennis v. Unemployment Compensation Board of Review, 55 Pa. Commonwealth Ct. 215, 423 A.2d 458 (1980), this court followed the Eckenrode and Susquehanna cases and reiterated .that the period designated as vacation time must actually be a vacation period and just because the employer by unilateral action designates a shutdown period as vacation time does not make it so. The court said there must be a determination whether the shutdown period was properly designated as vacation time.
Thus, in light of these cases, the Board was clearly in error when it held that it was bound by law to designate the week as claimants’ vacation period because the employer so designated the week. Such a designation should be supported by findings.
We do agree with the claimants’ contention that the Board erred in ruling that it was improper to refer to the collective bargaining agreement to determine whether the week involved was a vacation week to which ¡the payment can be allocated.
*71In both the Eckenrode and Dennis cases, the court did indicate that the collective bargaining agreement is of .probative and relevant value in determining vacation arrangement.
In Dennis, the court said, “We note several provisions of the collective bargaining agreement. . . . [W]e interpret these provisions to require, at a minimum, communication between the employee and his Employer concerning vacation arrangements. ...” Id. at 222, 423 A.2d at 461, 462.
The record indicates no such advance communication, but rather unilateral action. Referring to the collective bargaining agreement is not a determination of a grievance, as the court in Dermis, in a footnote indicated. “Our interpretation here is solely for the purposes of determining eligibility for unemployment compensation and does not control in any way grievance procedures which might be initiated relative to the collective bargaining provisions here discussed. Id. at 222, 423 A.2d at 462.
I would reverse and remand the matter to the Board for specific findings so that this court can properly mahe a determination on review.